PER CURIAM.
In this appeal, the appellant takes issue with the trial court’s application of the facts to reach the conclusion herein appealed.
From our study of the record and evidence, we doubt that we would have reached the same conclusion as to the amount of rehabilitative alimony. We think the trial court was probably too generous, not so much as to the money amount, but for the period of time in which to rehabilitate. The evidence is to the effect that appellee does not expect to work again, except in the care of her grandfather, and definitely not so long as her grandfather lives and she can still draw $100 per week for such work. This precludes any effort of rehabilitation, whether one year or two years. We cannot find that the trial court actually erred in his finding that there was a need for the rehabilitative alimony, and on this point we affirm; but we think the appellee should have to show a very marked effort in her rehabilitation before the appellant should ever be called on to make further payments of alimony or support to the ap-pellee.
With this admonition to the trial court and the appellee, the judgment appealed is affirmed.
SPECTOR, Acting C. J., JOHNSON and BOYER, JJ., concur.